Title: To Thomas Jefferson from Thomas Cogswell, 19 March 1801
From: Cogswell, Thomas
To: Jefferson, Thomas



Sir
State of NewhampshireGilmanton March 19th 1801

Permit me Sir altho a Stranger and at a remote corner of the United States to be among the Number of your Numerous Friends to congratulate you on your appointment to the first office in the United States—and while I admire the Tallents of a Washington—and the Abilities of an Addams—I am no less pleased with your Appointment to the Presidental chair of the United States of America, Especially at a time when Republicism to appearances was trembling to the very centre From this Expression permit me to observe that I marched at the head of a Body of Volunteers for Lexington Battle in 1775—that I shared in the fatigues of the Army at Bunkers hill—at New york and white plains was at the Surrender of Burgoin—was with Sullivan on the Island of Rhode Island was at the Battle of Monmouth and the Winter following took the charge of one of Principle Departments of the Quartermaster Under Mr Pickering and was at the Surrender of Cornwallis and closed my services on the 15 of January 1784 almost nine years. Dureing that Period I sowed the seeds of Republicinism so affectually as Never to be Eradicated and haveing a share in the Executive part of the army I was fully convinced that a Republican Goverment—so pleasing in Theory—might be fully put in practice in any Country provided those who were appointed to the Executive part of the Goverment Did not conclude that the Goverment Originated soley for there use to Agrandise themselves and  Families—Impressed with these Ideas—I retired to this place to enjoy that peace in Family Retirement so Agreable to most People after many years of fatigue and troble—I am no Candidate for any office Neither do I wish any Removed unless it is for Malepractice in office missconduct in life or against the States and United States Goverment—
And may your Administration be as Agreable to the United States as your appointment is Pleasing to your Numerous Friends is the wish and prayer of your Friend
and Most Obedient Humble Servant

Thomas Cogswell

